DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakoda [4341409].
With respect to claim 1, Sakoda discloses: A cooking appliance including: a hollow body (1) having an interior (9) to receive product to be cooked, the body having an opening via which product to be cooked can be moved relative to the interior; a pilot (19, 20) mounted within the body; a door (2) attached to the body to close the opening, the door including: a first latch (3) mounted to the door; and a second latch (4) mounted to the door and independently reciprocable relative to the first latch between a first position and a second position, wherein the second latch is urged to move towards the second position such that, as the door is moved to close the opening, the second latch is received within the body and is deflected towards the first position by the pilot (at 270) until a portion of the second latch clears the pilot and is urged to move towards the second position to come to rest behind the pilot [see FIGs 2 and 3, col 1, line 66-col 3, line 5, with specific reference to “A rotating lever 17 is movably supported on the door 2 via a pin 18 with its one end engaging a projection 41 on the second latch head 4. The lever 17 is rotatable clockwise for rotating counterclockwise the second latch head 4. The rotation of the second latch head 4 lowers the connection lever 13 and allows the first latch head 3 to rotate counterclockwise.”].
Regarding claims 9-13, Sakoda further discloses:
{cl. 9} The cooking appliance of claim 1, wherein the second latch is mounted to the door by a moveable bracket (13) [see FIGs 2 and 3].
{cl. 10} The cooking appliance of claim 9 further including a tension spring (129) connected at one end to the moveable bracket and fixed at its other end to the door to urge the second latch to move toward the second position [see FIG 3].
{cl. 11} The cooking appliance of claim 10, wherein the first latch is fixed to the door [see FIG 1].
{cl. 12} The cooking appliance of claim 11, wherein the first latch (3) is fixed to the door by a fixed bracket (via pin 14), wherein the moveable bracket has a leg to cooperate with the fixed bracket such that the first latch and the second latch are mechanically interconnected [see FIG 2].
{cl. 13} The cooking appliance of claim 1, wherein the first latch is independently reciprocable relative to the second latch [col 2, line 12-31]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda [4341409], further in view of O’Connor [2230599].
With respect to claim 2, Sakoda discloses the invention as substantially claimed, however does not disclose the retraction mechanism as claimed.
O’Connor makes up for these deficiencies by teaching a structure of a latch showing:
{cl. 2} The cooking appliance of claim 1 further including a retraction mechanism mounted to the body to draw the door into closure, the mechanism including: a catch to engage the first latch (20); and a profile providing a track along which the catch moves [see FIG 5]; wherein the track is defined by a first sidewall (76) and a second sidewall (76) [see FIG 4], wherein the first sidewall of the track is restorably deformable to increase the displacement between the first sidewall and the second sidewall at at least a portion of the track to orientate the catch to engage the first latch [see FIG 3, page 2, right column, line 43-page 3, right column, line 25]. 
It is understood that the retraction mechanism is in a reverse relationship than claimed, e.g. the retraction mechanism is on the door rather than the body, however the structure is the same since a latch is caught within two side walls. It would have been obvious at the time of filing the invention to modify the apparatus of Sakoda with the teachings of O’Connor because O’Connor provides a known arrangement for a locking mechanism to ensure that a door is secured because of deformable surfaces engaging with the latch.
Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda [4341409], further in view of Hu et al [20190191498] and Drake [4663505].
With respect to claim 14-20, Sakoda discloses the invention as substantially claimed, however does not disclose the interlock system as fully claimed. It is seen that Sakoda at least teaches: {cl. 14} a plurality of safety switches (28, 29, 30) wherein the switches are successively actuated as the door moves to close the opening [col 4, line 3-8].
Hu makes up for the deficiency of Sakoda regarding the controller by showing:
{cl. 14 cont’d} The cooking appliance of claim 1, further including an interlock assembly, the interlock assembly having: switches (74) a controller (90) to monitor various safety states of the door wherein configured to be actuated to output a switch state signal to the controller based on a respective position of the door, wherein the switches are successively actuated as the door moves to close the opening  [see abstract, FIG 4, paragraph 0025]. It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Sakoda with the teachings of Hu because Hu provides a safety feature that prevents microwaves from being released when the door is open because of the communication between the switch and control circuitry.
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda [4341409], in view of Hu et al [20190191498], further in view of Drake [4663505].
Drake makes up for the deficiencies of Sakoda by also teaching an interlocking system, e.g.:
{cl. 15} The cooking appliance of claim 14, wherein the interlock assembly further includes a primary switch (32), a secondary switch (26) and a monitoring switch (30) [see FIG 2].
{cl. 16} The cooking appliance of claim 15, wherein the monitoring switch is initially actuated followed by actuation of the primary switch and the secondary switch as the door moves to close the opening [col 2, line 42-50].
{cl. 17} The cooking appliance of claim 16, wherein the interlock assembly further includes a rotatable cam (34) adjacent the monitoring switch and the secondary switch, the cam having a plurality of lobes (46, 88) to actuate the monitoring switch and the secondary switch upon rotation of the cam [col 3, line 46-66].
{cl. 18} The cooking appliance of claim 17, wherein a first lobe of the cam initially actuates the monitoring switch, and wherein a second lobe of the cam subsequently actuates the secondary switch as the cam rotates [col 3, line 67-col 4, line 9].
{cl. 19} The cooking appliance of claim 18, wherein either the first lobe or the second lobe of the cam is configured to be engaged by the first latch to rotate the cam as the door moves to close the opening [see FIGs 5A-5E].
{cl. 20} The cooking appliance of claim 19, wherein the primary switch is actuated by the second latch as the secondary switch is actuated by the second lobe [col 4, line 18-48].
It would have been obvious at the time filing the invention to a person of ordinary skill in the art to modify the invention of Sakoda with the teachings of Drake because Drake provides a known safety switch arrangement that allows for proper locking and prevention of microwaves.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
6/15/2022